        Case 1:21-cv-01289-NONE-JLT Document 2 Filed 08/25/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   FERNANDO GASTELUM,                               )   Case No.: 1:21-cv-1289 NONE JLT
                                                      )
12                  Plaintiff,                        )   ORDER DIRECTING PLAINTIFF TO PAY THE
                                                      )   FILING FEE OR FILE A MOTION TO PROCEED
13          v.                                        )   IN FORMA PAUPERIS
14   DICK’S SPORTING GOODS, INC.,                     )
                                                      )
15                  Defendant.                        )
                                                      )
16
17          Plaintiff initiated an action by filing a complaint on August 24, 2021. As a general rule, all

18   parties instituting any civil action, suit or proceeding in a United States District Court must pay a filing

19   fee. 28 U.S.C. § 1915(a). The Court may authorize the commencement of an action without the filing

20   fee “by a person who submits an affidavit that includes a statement of all assets such [person] possesses

21   that the person is unable to pay such fees or give security therefore.” 28 U.S.C. § 1915(a)(1).

22   Therefore, an action may proceed despite a failure to prepay the filing fee only if leave to proceed in

23   forma pauperis is granted by the Court. See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).

24          The matter cannot proceed before the Court at this time because Plaintiff failed to pay the

25   requisite filing fee or to file a motion to proceed in forma pauperis. Accordingly, the Court ORDERS:

26          1.      Plaintiff SHALL pay the filing fee within 21 days of service of this order, or

27          2.      In the alternative, Plaintiff SHALL file a motion to proceed in forma pauperis within

28                  21 days of service of this order; and

                                                            1
       Case 1:21-cv-01289-NONE-JLT Document 2 Filed 08/25/21 Page 2 of 2


1         3.    Plaintiff is advised that failure to comply with this order may result in dismissal of this

2               action pursuant to Local Rule 110.

3
4    IT IS SO ORDERED.

5      Dated:   August 24, 2021                              _ /s/ Jennifer L. Thurston
6                                              CHIEF UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
